Citation Nr: 9902093	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for low back strain 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
May 1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 1997 the Board issued a decision which denied 
entitlement to an increased rating for low back strain.  The 
veteran duly appealed to the United States Court of Veterans 
Appeals (Court).

On July 17, 1998, representatives of the veteran and of the 
Secretary of VA filed with the Court a joint motion for 
remand.  The representatives moved to vacate and remand the 
Boards September 1997 decision as to the issue of 
entitlement to an increased rating for low back strain.  The 
Court granted the joint motion.  [redacted].


REMAND

In the joint motion for remand of this case, granted by the 
Court in July 1998, it was noted that the Board entered its 
September 1997 decision without first ensuring that the VA 
had assisted the veteran in developing facts pertinent to his 
claim.  In the joint remand it was noted that the veteran had 
stated that his records were at the VA out-patient clinic in 
Rochester, New York, and that he was scheduled for a 
monogram or CAT scan at the Buffalo, New York, VA Medical 
Center in September 1995.  In addition, the Board notes that 
the veteran was admitted to the Canandaigua, New York, VA 
Medical Center in October 1995.

Since considerable time has passed since the veterans last 
medical examination, and since the veteran has called into 
question the results of the October 1995 VA examination, 
further medical examination of the veteran would also be 
helpful in ensuring an equitable determination of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
available medical records from the 
Rochester, New York, VA out-patient 
clinic, the Buffalo, New York, VA Medical 
Center and the Canandaigua, New York, VA 
Medical Center.  The request for records 
from the Buffalo, New York, VA Medical 
Center should specifically include a 
request for a report of the results of a 
monogram or CAT scan which may have 
been done in September 1995, and a 
request for a negative reply if such test 
was not done.

2.  After the above requested records are 
received and incorporated in the claims 
folder, the veteran should be afforded 
special orthopedic and neurological 
examinations by a physician who has not 
previously examined or treated him to 
determine the nature and extent of any 
disability found.  The report of 
examination should include a detailed 
description of all clinical 
manifestations.  The examiner should be 
provided with the claims folder for 
review prior to the examination.  The 
examiner should take particular note of 
the reports of VA examinations in 1991 
and 1995.  The examiner should state in 
the report of examination which symptoms 
result from the veterans service 
connected low back strain and which 
result from degenerative disc disease.  
The examiner should also state in the 
report an opinion as to the degree to 
which any symptoms reported by the 
veteran represent true impairment as 
opposed to exaggeration.

2.  When the above action has been 
completed, the pending issue should be 
reevaluated by the RO.  In the event that 
the determination remains adverse to the 
veteran, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
